           Case 1:21-mj-00206-RMM Document 13 Filed 07/23/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
          v.                                 :       Criminal No. 21-mj-206
                                             :
NICHOLES LENTZ,                              :
                                             :
                        Defendant.           :


          Based upon the representations in the United States’ Unopposed Motion to Vacate and

Continue Hearing and to Exclude Time Under the Speedy Trial Act, and upon consideration of the

entire record, it is hereby

          ORDERED that the Motion is granted; it is further

          ORDERED that the status conference presently set for July 28, 2021 at 1:00 P.M. be

continued to October 21, 2021 at 1:00 P.M. before Magistrate Judge G. Michael Harvey; it is

further

          ORDERED that the time between July 28, 2021 and October 20, 2021, shall be

excluded from calculation under the Speedy Trial Act. The Court finds that the ends of justice

served by granting of such continuance outweigh the best interests of the public and the defendant

in a speedy trial, as the continuance will provide the parties with additional time to review

the voluminous discovery in this matter.
                                                                      G. Michael
                                                                      Harvey
                                                                      2021.07.23
                                                                      12:47:41 -04'00'
                                                     ___________________________________
                                                     G. Michael Harvey
                                                     United States Magistrate Judge
